 4:20-cv-03066-RGK-PRSE Doc # 42 Filed: 08/04/21 Page 1 of 5 - Page ID # 196




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


LUKE LEFEVER,                                               4:20CV3066

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

IVAN CASTELLANOS, et al.

                    Defendants.



       This matter is before the court on Plaintiff’s motion for extension of time
(Filing 39) and motion for miscellaneous relief (Filing 37). Defendants have not
responded to either motion.
                                  Motion to Extend
      Plaintiff’s motion for extension of time was filed on July 26, 2021.1 Plaintiff
requests “120 days extention [sic] of time, or until November 22nd, 2021,” to reply
to Defendants’ Answers (Filings 27, 30) and Motions to Dismiss (Filings 28, 31).2
      1. Extension of Time to Reply to Answers
      Under the Federal Rules of Civil Procedure, a plaintiff is not permitted to reply
to an answer unless ordered by the court. Traylor v. Black, Sivalls & Bryson, 189
F.2d 213, 216 (8th Cir. 1951); Fed. R. Civ. P. 7(b). Allegations in a pleading to
which no responsive pleading is required or permitted are considered to be denied

      1
         The motion was received and docketed on July 29, 2021, but Plaintiff is
entitled to the benefit of the prison mailbox rule. See United States v. Harrison, 469
F.3d 1216, 1217 (8th Cir. 2006) (“Under the prison mailbox rule, a pro se pleading
is deemed filed upon deposit in the prison mail system prior to the expiration of the
filing deadline.”). According to the certificate of service, the motion was posted on
July 26, 2021.
       2
         November 22, 2021, is 120 days after July 25, 2021.

                                          1
 4:20-cv-03066-RGK-PRSE Doc # 42 Filed: 08/04/21 Page 2 of 5 - Page ID # 197




or avoided. Chenault v. Nebraska Farm Prod., 107 F. Supp. 635, 638 (D. Neb.
1952); Fed. R. Civ. P. 8(b)(6). Thus, Plaintiff’s request for additional time to reply
to Defendants’ Answers will be denied.
      2. Extension of Time to Respond to Motions to Dismiss
       Under this court’s local rules, a brief opposing a motion to dismiss must be
filed and served within 21 days after the motion and supporting brief are served.
NECivR 7.1(b)(1)(B).
      The court’s docket sheet reflects that the Motion to Dismiss filed by
Defendant Ivan Castellanos in his official capacity (Filing 28), was filed and served
by regular mail on April 27, 2021. Thus, adding three days for service by mail, see
Fed. R. Civ. P. 6(d),3 Plaintiff’s opposing brief was due on May 21, 2021.
      The Motion to Dismiss filed by Defendant Jerome Kramer in his official
capacity (Filing 31) was filed on May 28, 2021, but was not properly served at that
time. Because Plaintiff is a pro se party who is not a registered user of the court’s
Case Management/Electronic Case Files (CM/ECF) System, a paper copy of any
document filed electronically must be served upon him by mail or other authorized
means of service. See Fed. R. Civ. P. 5(b); NECivR 5.2. However, Plaintiff states,
and has also provided evidence, that he received a copy of Defendant Kramer’s
Motion to Dismiss by mail on July 21, 2021. Using that date for service, Plaintiff’s
response to Defendant Kramer’s Motion to Dismiss is August 11, 2021.
      “A court may grant a party’s timely motion for an extension upon a showing
of good cause, see Fed. R. Civ. P. 6(b)(1)(A), or may for good cause grant a party’s
request for an extension of time ‘after the time has expired if the party failed to act
because of excusable neglect,’ id. 6(b)(1)(b).” Smith v. Miller, No. 8:19CV298, 2020
WL 2793566, at *3 (D. Neb. May 29, 2020) (quoting Albright as Next Friend of Doe
v. Mountain Home Sch. Dist., 926 F.3d 942, 951 (8th Cir. 2019)). “It appears that
the Eighth Circuit requires a finding of ‘good cause’ before the question of
‘excusable neglect’ need be considered.” Coleman v. Minneapolis Public Schools,
Case No. 18-cv-2283, 2020 WL 6042394, at *6 (D. Minn. Oct. 13, 2020) (citing



      3
          Plaintiff admits he actually received this mailing on April 29, 2021.

                                           2
 4:20-cv-03066-RGK-PRSE Doc # 42 Filed: 08/04/21 Page 3 of 5 - Page ID # 198




Albright, 926 F.3d at 951); Mendez v. Alegent Creighton Clinic, No. 8:20CV86,
2021 WL 1424932, at *2 (D. Neb. Apr. 15, 2021).
      a. Defendant Castellanos’ Motion to Dismiss
      To obtain an extension of time to respond to Defendant Castellanos’ Motion
to Dismiss (Filing 28), Plaintiff must show “good cause” for the extension and also
show that his failure to request an extension in advance of the response deadline of
May 21, 2021, was because of “excusable neglect.”
       “The primary measure of good cause is the movant’s diligence in attempting
to meet deadlines.” Smith, 2020 WL 2793566, at *3 (quoting Albright, 926 F.3d at
951). Plaintiff generally represents that he has been busy litigating a parallel state
court action, that access to legal materials at the prison “is not a sure thing,” and that
he has physical disabilities. The court finds that while Plaintiff has made a sufficient
showing of “good cause” for a reasonable extension of the briefing deadline,4 120
days is unreasonable under the circumstances. Indeed, Plaintiff is actually requesting
a 6-month extension of time, until November 22, 2021, which is ridiculous.
       “With regard to determining whether a party’s neglect of a deadline is
excusable, the Supreme Court has held that ‘the determination is at bottom an
equitable one, taking account of all relevant circumstances surrounding the party’s
omission.’” Gibbons v. United States, 317 F.3d 852, 854 (8th Cir. 2003) (quoting
Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 395 (1993)).
In particular, “[e]xcusable neglect encompasses four factors: prejudice to the non-
moving party, the length of the delay, the movant’s good faith, and the reason for
the delay. The reason for the delay is a key factor in the analysis.” Albright, 926 F.3d
at 951 (citations omitted).
      Here, Plaintiff delayed more than 2 months after the May 21, 2021 deadline
before requesting an extension of time, and he has not explained the reason for this
delay or made a satisfactory showing of good faith, as, for example, by submitting a

      4
        See, generally, Nickens v. White, 622 F.2d 967, 971 (8th Cir. 1980) (“Of
course courts must be sensitive to the special problems faced by prisoners attempting
to proceed pro se in vindicating their constitutional rights, and we do not approve
summary dismissal of such pro se claims without regard for these special
problems.”).

                                            3
 4:20-cv-03066-RGK-PRSE Doc # 42 Filed: 08/04/21 Page 4 of 5 - Page ID # 199




proposed brief along with the Motion to Extend. See, e.g,, Sears v. Badami, No.
4:14CV3163, 2014 WL 4915037, at *2 (D. Neb. Sept. 30, 2014) (finding no
excusable neglect for failure to submit brief on time). Plaintiff does not appear to
have made any attempt to comply with the court’s deadline, and his unreasonable
request for an additional 6 months for briefing indicates that he is simply stalling.
Although Defendant might not be prejudiced if an extension of time were to be
granted, the court finds that Plaintiff has failed to make a sufficient showing of
“excusable neglect” under Rule 6(b)(1)(b). Plaintiff’s request for an extension of
time to respond to Defendant Castellanos’ Motion to Dismiss (Filing 28) will
therefore be denied, and the Motion to Dismiss remains ripe for decision.
      b. Defendant Jerome Kramer’s Motion to Dismiss
       To obtain an extension of time to respond to Defendant Kramer’s Motion to
Dismiss (Filing 31), Plaintiff only needs to show “good cause” for the extension. As
stated above, Plaintiff has made a sufficient showing of good cause for a reasonable
extension of time, but has not shown that 120 days is reasonable. Considering the
limited issues presented by the Motion to Dismiss, the court finds that allowing
Plaintiff an additional 30 days for briefing would be reasonable. Thus, Plaintiff’s
brief in opposition to the motion to dismiss will be due on September 10, 2021.5
                         Motion for Miscellaneous Relief
      In Filing 37, Plaintiff makes two requests.
       First, he asks that Defendants be directed to serve him with paper copies of
their filings. This request will be denied as unnecessary. All parties are required to
comply with local and federal procedural rules; as discussed above, those rules
require that Plaintiff be served with paper copies of all court filings.
       Second, Plaintiff asks the court to enter a progression order. This request will
also be denied. In a case such as this, which is assigned to the pro se docket, a
progression order normally will not be entered until approximately 30 days after the
last defendant has answered, and no discovery can be conducted before then. See
General Order No. 2020-01 (Filing 5). Defendant Carlos Trevino has not yet filed


      5
      Plaintiff may also file relevant evidentiary materials with his opposing brief.
See NECivR 7.1(b)(2).

                                          4
 4:20-cv-03066-RGK-PRSE Doc # 42 Filed: 08/04/21 Page 5 of 5 - Page ID # 200




an answer, and the court finds no good reason to enter a progression order at this
time. Also, because the pending Motions to Dismiss were filed contemporaneously
with Defendants’ Answers, the court is unlikely to enter a progression order before
those motions have been ruled upon and the case is fully at issue on the pleadings.


      IT IS THEREFORE ORDERED:

      1. Plaintiff’s Motion to Extend (Filing 39) is granted in part and denied in
         part, as follows:
            a. Plaintiff is granted an additional 30 days, until September 10, 2021,
                to file a brief in opposition to Defendant Jerome Kramer’s Motion
                to Dismiss (Filing 31); and
            b. In all other respects, Plaintiff’s motion is denied.

      2. Plaintiff’s Motion for Miscellaneous Relief (Filing 37) is denied in all
         respects.

      Dated this 4th day of August 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         5
